Citation Nr: 1821944	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-27 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating for a left heel scar, characterized as residuals of a left heel ulcer.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for varicose veins.  

5.  Entitlement to service connection for a bilateral leg disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


FINDINGS OF FACT

1.  The Veteran's left heel scar was considered to be small, linear, and painful; a scar that was deep and nonlinear and an area of at least 12 sq. in. (77 sq. cm) but less than 72 sq. in. (465 sq. cm), and/or unstable have not been shown.

2.  Resolving all doubt in his favor, the Veteran's tinnitus had its onset during service.

3.  The Veteran's back disorder was not caused by or related to active duty service.

4.  The Veteran's bilateral leg disorder was not caused by or related to active duty service.

5.  The Veteran's varicose veins were not caused by or related to active duty service.




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for a left heel scar, characterized as residuals of a left heel ulcer, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, Diagnostic Code (DC) 7804 (2017).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2017).

3.  The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2017).

4.  The criteria for entitlement to service connection for a bilateral leg disorder have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2017).

5.  The criteria for entitlement to service connection for varicose veins have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected left heel scar.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected left heel scar has been assigned a noncompensable rating under 38 C.F.R. § 4.118, DC 7804.  As an initial matter, the Board assigns a 10 percent rating under DC 7804 as the medical evidence, in conjunction with the Veteran's credible statements, demonstrate that his left heel scar is painful.  In order to warrant a rating in excess of 10 percent for a heel scar, the evidence must show the scar is:
* Deep and nonlinear and an area or areas of at least 12 sq. in. (77 sq. cm) but less than 72 sq. in. (465 sq. cm) (20 percent under DC 7801);
* Three or four in number that are unstable or painful (20 percent under DC 7804); or,
* One or two scars that are both unstable and painful (20 percent under DC 7804, Note (2)).
See 38 C.F.R. § 4.118.

After review of the evidence of record, a rating in excess of 10 is not warranted.  Specifically, in a June 2010 VA examination, the Veteran presented with a single scar on the posterior aspect of his left ankle with pain above the scar.  The scar measured 4.5 cm. by 1.5 cm.  While the scar was partially adherent to underlying soft tissue, there was no skin ulceration, or breakdown.  

Further, the Veteran's medical treatment records do not reflect evidence of a larger scar size or instability that would warrant a higher rating.  As such, a rating of 10 percent, but no more, for a painful left heel scar is for application.  

The Board has also considered whether a higher rating is warranted under DC 7805 for "other" scars, which are to be rated based on limitation of function of the part affected.  However, the June 2010 VA examiners did not report any evidence of nerve or muscle damage associated with the scar.  Further, there is no evidence of other disabling effects that would warrant a higher and/or additional rating.  In fact, while the June 2010 VA examiner noted that the Veteran had left ankle/foot pain, these symptoms are related to his nonservice-connected ankle disability.  Therefore, a rating under DC 7805, or any other relevant Diagnostic Code is not for application.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his scar is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as lower extremity pain and numbness, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his scar disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left heel scar have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, such as pain, numbness, and interference with daily activities, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, while the Veteran is not working, the Veteran has not asserted and the record does not indicate that the Veteran is unemployable due to his left heel scar.  As such, Rice is inapplicable in this appeal.

Service Connection

The Veteran asserts that his tinnitus, back, varicose veins, and bilateral leg disorders are related to active service.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, even if a disability is not subject to presumptive service connection, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Finally, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted for the claimed back disorder, varicose veins, or bilateral leg disorder.  Service connection is warranted for tinnitus.

With respect to tinnitus, the Board finds that the Veteran has a current diagnosis of tinnitus, as he reported experiencing tinnitus in his June 2011 notice of disagreement, and tinnitus is capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).  Although the Veteran did not report experiencing tinnitus to the June 2010 VA examiner, the Board finds that the subsequent report of tinnitus is sufficient to find equipoise on the question of a current disability.

Further, the Board observes that the Veteran was exposed to significant noise in service.  See October 1965 service treatment record, July 2010 VA examination report.  In light of the Veteran's competent and credible report of noise exposure in service, and his diagnosis of tinnitus during the period on appeal, the Board finds that service connection for tinnitus is warranted.

Next, the Veteran's service treatment records do not reflect any complaints, signs, symptoms, or a diagnosis related to a back disorder, varicose veins, and/or a bilateral leg disorder.  Here, the Board notes that during service, in June 1967, the Veteran was struck by a military truck and sustained a left heel hematoma and right thigh contusion.  The service treatment records reflect that his primary injury was to his left heel, which required extensive debridement.  Nevertheless, following the accident and subsequent recovery, the service treatment records including the August 1968 separation examination are silent for any signs, symptoms, or a diagnosis of a back disorder, varicose veins, or bilateral leg disability.  

Further, the Board notes that the post-service medical evidence documents the Veteran's own reported history of back, bilateral leg, and varicose vein symptoms/pain since service.  However, the first objective evidence of a back disorder or varicose veins was not until 2010- after the Veteran was diagnosed with arthritis and varicose veins, respectively.  Moreover, aside from a left heel injury for which the Veteran is already service connected, the first evidence of a leg disorder was not until 2001, after service, when he twisted his left knee during a skiing accident and suffered a torn meniscus.  The medical evidence also indicates that in approximately 2010, the Veteran has been diagnosed with bilateral pes planus and arthritis in his knees, hips, and ankles.  Therefore, continuity of symptoms has not been shown by the clinical evidence, including for purposes of presumptive service connection pursuant to 38 C.F.R. § 3.309(a).

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of back, bilateral leg, and varicose vein disorders since service.  In this regard, while the Veteran is not competent to make a diagnosis related to these disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for these disorders weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Here, the Veteran's reported histories of the disorders on appeal are inconsistent with his August 1968 separation examination, VA examinations from November 1968, February 1974, August 1982, and June 2010, and treatment records from December 2001.  Lastly, the Board notes that the Veteran filed a claim for VA benefits over 40 years prior to filing the claim on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorder he now claims, weighs heavily against his credibility.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorders to active duty, despite his contentions to the contrary. 

In this case, the Veteran's November 1968, February 1974, and August 1982 VA examinations did not reveal any signs or symptoms of the disorders on appeal.  Specifically, after detailed evaluations of the Veteran's legs and feet, no abnormalities or deformities were noted - aside from a left heel disorder for which the Veteran is service connected.   

Further, the Board places significant value on the opinions of the VA examiner who evaluated the Veteran's disorders in June 2010.  Specifically, the examiner opined that the evidence was not sufficient to establish that the Veteran's varicose veins, back, and bilateral leg disabilities were related to active duty.  In support, he noted that the Veteran's service treatment and post-service medical records were negative for any related complaints, symptoms, or diagnosis.  Moreover, there was no indication of any related symptoms or complaints for over 40 years after discharge, including in a 1982 VA examination.  As such, the evidence does not provide sufficient support for a causal link between active service and the Veteran's current disorders.

Additionally, the Board notes that the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence, to establish a nexus between his claimed disorders and active service.  

The Board has also considered the statements made by the Veteran relating his disorders to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the diagnosis and etiology of tinnitus, varicose veins, back, and bilateral leg disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Specifically, while the Veteran can provide competent testimony regarding symptoms of tinnitus and varicose veins, leg and back disorder are not disorders that can be solely diagnosed by their unique and identifiable features as it does not involve a simple identification that a layperson is competent to make.  In any event, the diagnosis of dysfunctions and disorders, and their respective etiologies, are medical determinations and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his disorders are related to service, he is a lay person without appropriate medical training and expertise to provide a medical diagnosis and etiological opinion.

Based on the foregoing, the Board resolves all doubt in the Veteran's favor and finds his currently diagnosed tinnitus had its onset in service.  Accordingly, service connection for tinnitus is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the service connection claims for a back disorder, varicose veins, and a bilateral leg disorder, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating of 10 percent rating, but no more, for a left heel scar, characterized as residuals of a left heel ulcer, is granted.

Service connection for tinnitus is granted. 

Service connection for a back disorder is denied. 

Service connection for a bilateral leg disorder is denied. 

Service connection for varicose veins is denied. 





______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


